Citation Nr: 1711566	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and from December 1, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued a noncompensable (zero percent) disability rating for posttraumatic arthritis of the left fourth (ring) finger.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

In April 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

As for characterization of the claim on appeal, the Board notes that, in a September 2011 rating decision, the RO awarded a temporary total rating (TTR) for the left fourth (ring) finger disability, from October 18, 2010, through November 30, 2010, based on surgical or other treatment necessitating convalescence.  As the noncompensable rating was continued from December 1, 2010, the claim has been characterized to exclude from consideration the period during which a TTR was in effect. 

The Board previously remanded the increased rating claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, in April 2012 and November 2015.  Most recently, after completing most of the requested development, the AMC continued to deny the increased rating claim (as reflected, most recently, in an April 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the claims file reflects that the Veteran submitted a Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Veterans of Foreign Wars of the United States in December 2013.  The record thereafter raised a question as to the proper representative, which VA attempted to clarify via letter dated May 2014.  The Veteran failed to respond to the Board's letter.  Under these circumstances, the Board continues to recognize Disabled American Veterans as the representative, consistent with the May 2014 letter.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its November 2015 Remand, the Board instructed the AOJ to obtain any pertinent outstanding VA and private treatment records, following receipt of any necessary authorization from the Veteran.  See 38 C.F.R. § 3.159.  The Board also instructed the AOJ to obtain an addendum opinion which addressed the nature and severity of the Veteran's left fourth (ring) finger disability prior to October 18, 2010, and from December 1, 2010.  Finally, the Board instructed the AOJ to adjudicate the matter on appeal, to include initial consideration of the Veteran's entitlement to a higher rating during the periods under consideration on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b).  Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Review of the claims file reveals that, since the November 2015 Remand, the AOJ obtained outstanding VA treatment records dated from April 2012 to June 2014.  The AOJ also obtained a VA addendum opinion in January 2016 which addressed the nature and severity of the Veteran's left fourth (ring) finger disability prior to October 18, 2010, and from December 1, 2010.  Thereafter, as reflected in the April 2016 SSOC, the AOJ adjudicated the matter of entitlement to an increased, schedular rating.  In the SSOC, the AOJ also noted that separate action had been taken on the issue of consideration of an extra-schedular rating, and indicated that the Veteran would receive separate notification upon the completion of the review of the Director of Compensation Service.  As of April 2017, approximately one year following the issuance of the noted SSOC, there is no record of an adjudication by the Director of VA's Compensation Service.  Hence, the AOJ appears to have returned the appeal to the Board without completing its action on the case.

As noted in the November 2015 Remand, the Board is precluded by regulation from assigning an extra-schedular rating in the first instance.  Consequently, as the Board cannot proceed until the question of extra-schedular rating is initially considered by the AOJ-following referral to the appropriate first line authority, if warranted-another remand of this matter is necessary.   See 38 C.F.R. § 3.321 (b)(1).

While this matter is on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should obtain all VA treatment records dated since June 2014, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After associating with the claims file all records and/or responses received, conduct any additional necessary development on the matter of entitlement to a compensable disability rating for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and since December 1, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)-to include referral of the claim to VA's Director of Compensation for extra-schedular consideration..  If such referral is deemed not warranted, clearly so state, and explain why.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an increased (compensable) for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and from December 1, 2010, to include on an extra-schedular basis, in light of all pertinent evidence (to include all that added to the VBMS and/or  Virtual VA file(s) since the issuance of the April 2016 SSOC)), and all legal authority.

7.  Unless the claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an SSOC that reflects citation to and discussion of additional legal authority considered (particularly, 38 C.F.R. § 3.321 (b)), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matters that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

